In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00156-CV
                            ____________________


              IN THE INTEREST OF M.F.S., M.F.S. AND A.F.S.

_______________________________________________________              ______________

                    On Appeal from the 418th District Court
                         Montgomery County, Texas
                       Trial Cause No. 17-03-03917-CV
________________________________________________________              _____________

                                      ORDER

       The appellants in this case are the biological parents of M.F.S., M.F.S., and

A.F.S. On May 10, 2018, this Court remanded the case to the trial court to determine

whether the appellants are indigent. See Tex. R. Civ. P. 145. On June 5, 2018, the

trial court conducted a hearing on that issue. After the hearing, the trial court

executed an order finding that the appellants can afford to pay costs. Subsequently,

we received and filed a supplemental clerk’s record and a reporter’s record.

      On June 22, 2018, the appellants filed a timely motion in this Court

challenging the trial court’s order finding that the appellants could afford to pay

costs. In the motion, the appellants complained that the trial court failed to make the
                                          1
detailed findings that are required under Rule 145(f)(6) of the Texas Rules of Civil

Procedure. We agree the order failed to include the detailed findings that are required

by Rule 145(f)(6).

      It is, therefore, ORDERED that the appeal is abated and the case is remanded

to the trial court so that it can make detailed findings that explain why the trial court

ruled that the appellants could afford to pay costs. Id. A supplemental clerk’s record

containing the trial court’s detailed findings shall be filed with the Court of Appeals

by July 5, 2018.

      The appeal will be reinstated without further order of this Court when the

supplemental clerk’s record is filed in the Court of Appeals. The appellants may file

a supplemental motion, addressing any findings made by the trial court pursuant to

this order. The appellants’ supplemental motion is due three days after the date on

which the supplemental clerk’s record is filed in the Court of Appeals. The appellee

may file a response to the appellants’ motion challenging the trial court’s order. The

response is due three days after the appellants file or waive their supplemental

motion.

      ORDER ENTERED June 27, 2018.

                                                                  PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.



                                           2